Title: Hannah Storer Green to John Adams, 20 February 1764
From: Green, Hannah Storer
To: Adams, John


     
      Sir
      Boston Februry. 20th. 1764
     
     I think myself greatly indebted to you, for the honor you do my judgment, in refering so important a debate to my decission; and I ought, in strict justice, to apologize for my not answering it before; however, I trust to your Candor to excuse the seeming neglect, I say seeming, for I have not been unmindful of you, but have well consider’d the thing, and shall give you my thoughts upon the matter with freedom.—But before I proceed to answer the grand point in debate, allow me to ask a question Viz. Why April is excluded? Is it because you will neither of you condescend? If so, you are neither of you fit Subjects for Matrimony in my opinion, and will not have my Vote in the matter; aya, Lysander you may stare if you please, thinking, I suppose, that you have apply’d to the wrong person; however there is no drawing back now; and if this is the reason, you may depend upon it I shall not shew favor to either of you; but leave you to marry when you can agree, and to enjoy your
      blessed Prerogative when you can, in Love, determine whose right it is—but as I look upon you both as reasonable beings, I cannot fairly suppose the want of Condescention to be the reason; therefore I shall answer you without further delay. Well then to be honest (and honesty you love I know, because it saved you once, when you was tried for a Crime which richly deserved a Noose) I do not at all approve of March, ’tis too Blustering a month for Matrimony, neither do I think it necessary you should stay till May, but I would have you take the Medium, for April is a very salutary month for the purpose for then 
       
        “From Southern Climes the chearfull Sun returns,
        And the late frozen North then gently warms;
        His subtile Penetration op’rates so,
        He does but look on Flowers and Plants they grow,
        His loving Beams sweetly salute the Spring,
        And dart their Virtue into every Thing.”
       
       Therefore April is the month I pitch upon you may be sure and I dare say you will find it far preferable to March, and tho’ by it you remain a miserable Bachelor one month longer yet I hope it will be made up in years of Matrimonial happiness.
     Tell Diana that I’m set upon April, and that it will be the height of impropriety in her, to set up her will (in this case especially) in opposition to yours and mine, for I’m sure you’ll join with me now you know what wonderfull effects the April Sun has, however, A Word to the wise is sufficient, therefore I bid you Adeiu, with assuring you that
     
      I am Your Friend and Well-wisher,
      Caliope
     
     
      P. S. No Slacks to be got; the history of a Letter (which waited a fortnight for your Lordship to convey to Diana) I will give her the first opportunity but the messenger waits now so once more Adeiu.
     
    